?'- 8Gl



              OFFICE   OF THE A’TTORNEY    GENERAL   OF TEXAS
                                  AUSTIN
~c.hlAww
.“svoI*llaL
Hon. Millard   I,. Threet,   Page 3


euah action,  or if the officials    beoause OS their unaer-
tainty as to the legal ermt       0s the cen6us announoement
failed to take such aotion, we nevertheless     are OS the
opinion that the County Democratlo Exeoublve Committee 18
authorized to refund the aeeeeementa paid by suoh oandidates,
partioularly  in view of the statement In your letter    that
there are eurrloient  runde with the committee to make such
a refund.
           We aooordingly    rsepeotfully   answer your question
in the aftirmatlve.
            The last   paragraph OS your letter     reads aa Sol-
lows $
            “There were eeveral votea tabulated for Dis-
     trlot k County Clerk fn the July Primary, ae a
     joint. office,    which eald votes were oounted and
     certified    along, with other names, to the County
     Clerk. should the county Clark blaoe the neme or
     the nominees for the joint officee    of District &
     County Clerk on the General Election Ballot?*
           ‘We have alao reoeived a communication Src+a the
oounty auditor of Archer County, who Is also the County
clerk, asking thie ldentioal    queetion.   In view OS the ruling
in our Opinion No. O-2591 that the action of the voters in
writing in both the title    oS the oSSloe of oounty and dfetrlot
olerk and the name or Ganey l6elugln thereior,      me not a valid
nomination under the deecribed raots,     we are direotillg Opin-
ion No. O-2092 jointly   to you end to the County Auditor wherein
this question is sully dloouesed.
                                                  Yours vely   truly
                                            ATTORNEY
                                                   GENEULOBl5ZAS
                                                   \



                                                                Aasietaxt
ZCS$ob
Encl. (3)